DETAILED ACTION
Claims 1-12 are pending. Claims 8 & 10-11 are currently amended. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/25/2020 and 08/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract is more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  The examiner suggest amending the limitation “Wherein” in line 7 to recite “wherein” to provide better quality and clarity .  Appropriate correction is requested.
Claim 9 is objected to because of the following informalities:  The examiner suggest amending the limitation “A encrypted data storage” in line 1 to recite “An encrypted data storage” to provide better quality and clarity .  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 recites adopting quantum key distribution to realize data encryption system.
The limitation of adopting quantum key distribution to realize data encryption system, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a key storage system” and “data encryption/decryption storage system” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – using “a key storage system” and “data encryption/decryption storage system” to perform the steps. The key storage system and data encryption/decryption storage system  is recited at a high-level of generality (i.e., as a generic database for storing information), such that they amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 9 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yuan et al. (US Pub No. 2017/0324550).
Regarding independent claim 9, Yuan teaches an encrypted data storage method based on offsite key storage, the method comprising: adopting quantum key distribution technology, by both a key storage system and a data encryption / decryption storage system, to realize data encryption storage (Yuan, page 3, paragraphs 0032-0034).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub No. 2017/0324550) in view of Zhao et al. (US Pub No. 2016/0226598).
Regarding independent claim 1, Yuan teaches an encrypted data storage system based on offsite key storage, comprising: a offsite key storage system, and a data encryption / decryption storage system, the offsite key storage system comprising a key storage device, and a first quantum key distribution device, the data encryption / decryption storage system comprising a data encryption / decryption storage device, and a second quantum key distribution device (Yuan, Figures  1 & 2, pages 3-4, paragraphs 0039-0040; key management system [offsite key storage] with key database and quantum engine and an encryption/decryption system [encryption/decryption storage device] with a data encryption module with key pool and quantum engine); the first quantum key distribution device is in quantum communication connection with the second quantum key distribution device (Yuan, Figures  1 & 2, page 4, paragraph 0040), the offsite key storage is communicatively connected with the key storage device and the first quantum key distribution device, respectively, the key storage device is communicatively connected with the first quantum key distribution device, the encryption/decryption storage device is communicatively connected with the data encryption / decryption storage device and the second quantum key distribution device, respectively, and the data encryption / decryption storage device and the second quantum key distribution device is communicatively connected (Yuan, Figures  1 & 2, pages 3-4, paragraphs 0039-0040).
	Yuan does not explicit teach a key control center, a first key control device, a second key control device, and wherein the key control center is communicatively connected with the first key control device, the key control center is communicatively connected with the second key control device. 
	Zhao teaches a key control center, a first key control device, a second key control device, and wherein the key control center is communicatively connected with the first key control device, the key control center is communicatively connected with the second key control device (Zhao, Figures 4-5, page 7, paragraphs 0169-0170; quantum key distribution control center control quantum key distribution terminals). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with the teachings of Zhao to use a quantum key distribution control center to transmit control signals to provide the advantages of improving testing, maintenance and management of quantum key distribution terminals (Zhao, page 1, paragraphs 0006-0007).
	Regarding claim 2, Yuan in view of Zhao teaches the system wherein, the data encryption / decryption storage system further comprises a ciphertext storage device, the ciphertext storage device is communicatively connected with the data encryption / decryption storage device, the data encryption / decryption storage device comprises an input end and an output end, the input end of the data encryption / decryption storage device is used for inputting data, and the output end of the data 5encryption / decryption storage device is used for outputting data that has been encrypted or decrypted by the data encryption / decryption storage device (Yuan, Figures  1 & 2, pages 3-4, paragraphs 0039-0040 and page 5, paragraph 0050).
Regarding claim 3, Yuan in view of Zhao teaches the system wherein, both the first quantum key distribution device and the second quantum key distribution device use a quantum key distribution terminal (Yuan, pages 3-4, paragraphs 0039-0040 & page 6, paragraph 0058 and Zhao, page 6, paragraphs 0142-0145).
Regarding claim 4, Yuan in view of Zhao teaches the system wherein, the offsite key storage system and the data encryption / decryption storage system both are individual or multiple, the individual or multiple offsite key storage systems are communicatively connected with the key control center, the individual or multiple offsite key storage systems and the individual or multiple data encryption / decryption storage systems are offsite storage, and the offsite storage refers to spatially separated storage (Yuan, Figures  1 & 2, pages 3-4, paragraphs 0039-0040).
Regarding claim 5, Yuan in view of Zhao teaches the system teaches each and every claim limitation of claim 4, however Zhao teaches the system wherein, the encrypted data storage system based on offsite key storage further comprises a first optical quantum switching device and a second optical quantum switching device, each of the first quantum key distribution devices in the individual or multiple offsite key storage systems is connected to the first optical quantum switching device through an optical fiber, each of the second quantum key distribution devices in the individual or multiple data encryption / decryption storage systems is connected to the second optical quantum switching device through an optical fiber, and the first optical quantum switching device is connected to the second optical quantum switching device via an optical fiber through quantum communication (Zhao, Figures 4-5, page 7, paragraphs 0155, 0162 & 0165). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with the teachings of Zhao to use a quantum key distribution control center and optical devices to transmit control signals to provide the advantages of improving testing, maintenance and management of quantum key distribution terminals (Zhao, page 1, paragraphs 0006-0007).
Regarding claim 6, Yuan in view of Zhao teaches the system teaches each and every claim limitation of claim 4, however Zhao teaches the system wherein, the encrypted data storage system based on offsite key storage further comprises a first optical quantum wavelength division multiplexing device and a second optical quantum wavelength division multiplexing device, each of the first quantum key distribution devices in the individual or multiple offsite key storage systems is connected to the first optical quantum wavelength division multiplexing device through an optical fiber, each of the second quantum key distribution devices in the individual or multiple data encryption / decryption storage systems is connected to the second optical quantum wave division multiplexing device through an optical fiber, and the first optical quantum wavelength division multiplexing device is connected to the second optical quantum wavelength division multiplexing device via an optical fiber through quantum communication (Zhao, Figures 4-5, page 7, paragraphs 0155, 0162 & 0165). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with the teachings of Zhao to use a quantum key distribution control center and optical devices to transmit control signals to provide the advantages of improving testing, maintenance and management of quantum key distribution terminals (Zhao, page 1, paragraphs 0006-0007).
Regarding claim 7, Yuan in view of Zhao teaches the system wherein, the encrypted data storage system based on offsite key storage further comprises a ciphertext backup storage system, which comprises a backup ciphertext storage device, the ciphertext storage device is communicatively connected with the backup ciphertext storage device in the ciphertext backup storage system, the backup ciphertext storage device in the ciphertext backup storage system and the ciphertext storage device are offsite storage, the ciphertext storage device and the key storage device in the offsite key storage system are offsite storage, and the offsite storage refers to spatially separated storage (Yuan, Figures  1 & 2, pages 3-4, paragraphs 0039-0040 and page 5, paragraph 0050).
	 Regarding claim 10, Yuan teaches the encrypted data storage method based on offsite key storage wherein, adopting quantum key distribution technology to realize data encryption storage specifically comprises the following steps, wherein Step 1: a data encryption / decryption storage device feeds back an encryption request to a second key control device according to input data, and the second key control device feeds back the encryption request to a key control center (Yuan, page 4, paragraphs 0041 & 0043 an page 5, paragraph 0050); Step 4: the first quantum key distribution device and the second quantum key distribution device generate a pair of identical quantum keys through quantum communication, and two quantum keys comprised in the set pair of identical quantum keys are referred to as a first quantum key and a second quantum key, respectively, the first quantum key distribution device sends the generated first quantum key to a key storage device, and the second quantum key distribution device sends the generated second quantum key to the data encryption / decryption storage device (Yuan, page 5, paragraphs 0051 and pages 5-6, paragraph 0055; generate first key and second key)  Step 5: the key storage device stores the first quantum key and marks the first quantum key as TA;, the data encryption / decryption storage device encrypts the input data through the second quantum key to obtain ciphertext, the data encryption / decryption storage device marks the ciphertext as Ta and outputs it to a ciphertext storage device (Yuan, page 5, paragraphs 0050-0051 and 0055); Step 6: the key storage device feeds back a result that the first quantum key is marked as T to the key control center through the first key control device, the data encryption / decryption storage device feeds back a result that the ciphertext is marked as Ta to the key control center through the second key control device (Yuan, page 5, paragraphs 0050-0052 and 0055).
	Yuan does not explicit teach a second key control device according to input data, a key control center; Step 2: the key control center receives the encryption request fed back by the second key control device, after the encryption request is authorized by the key control center, the key control center sends control information to a first key control device and the second key control device; Step 3: the first key control device sends control information to a first quantum key distribution device, and the second key control device sends control information to a second quantum key distribution device. 
	Zhao teaches a second key control device according to input data, a key control center; Step 2: the key control center receives the encryption request fed back by the second key control device, after the encryption request is authorized by the key control center, the key control center sends control information to a first key control device and the second key control device (Zhao, Figures 4-5, page 7, paragraphs 0162, 0169-0170; quantum key distribution control center sends control signals to quantum key distribution terminals); Step 3: the first key control device sends control information to a first quantum key distribution device, and the second key control device sends control information to a second quantum key distribution device (Zhao, Figures 4-5, page 7, paragraphs 0162, 0169-0170; quantum key distribution control center send control signals to quantum key distribution terminals). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan with the teachings of Zhao to use a quantum key distribution control center to transmit control signals to provide the advantages of improving testing, maintenance and management of quantum key distribution terminals (Zhao, page 1, paragraphs 0006-0007).

Claim(s) 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al. (US Pub No. 2017/0324550) in view of Zhao et al. (US Pub No. 2016/0226598) as applied to claims 1-7 and 10 above, and further in view of Fascenda et al. (US Pub No. 2010/0031063).
Regarding claim 8, Yuan in view of Zhao teaches each and every claim limitation of claim 1. 
Yuan in view of Zhao does not explicitly teach the system wherein, the encrypted data storage system based on offsite key storage further comprises a key offsite backup storage system, the key offsite backup storage system comprises a key backup storage device, the key backup storage device is communicatively connected with the key storage device, the key backup storage device and the key storage device are offsite storage, and the offsite storage refers to spatially separated storage.
Fascenda teaches wherein, the encrypted data storage system based on offsite key storage further comprises a key offsite backup storage system, the key offsite backup storage system comprises a key backup storage device, the key backup storage device is communicatively connected with the key storage device, the key backup storage device and the key storage device are offsite storage, and the offsite storage refers to spatially separated storage (Fascenda, page 2, paragraphs 0011 and 0032; offsite storage and backup key database). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan in view of Zhao with the teachings of Fascenda to include a backup key database to provide the advantage of protecting data from inappropriate access and damaged or stolen memory devices (Fascenda, page 1, paragraph 0004). 
Regarding claim 12, Yuan in view of Zhao teaches each and every claim limitation of claim 7. 
Yuan in view of Zhao does not explicitly teach the system wherein, the encrypted data storage system based on offsite key storage further comprises a key offsite backup storage system, the key offsite backup storage system comprises a key backup storage device, the key backup storage device is communicatively connected with the key storage device, the key backup storage device and the key storage device are offsite storage, and the offsite storage refers to spatially separated storage.
Fascenda teaches wherein, the encrypted data storage system based on offsite key storage further comprises a key offsite backup storage system, the key offsite backup storage system comprises a key backup storage device, the key backup storage device is communicatively connected with the key storage device, the key backup storage device and the key storage device are offsite storage, and the offsite storage refers to spatially separated storage (Fascenda, page 2, paragraphs 0011 and 0032; offsite storage and backup key database). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan in view of Zhao with the teachings of Fascenda to include a backup key database to provide the advantage of protecting data from inappropriate access and damaged or stolen memory devices (Fascenda, page 1, paragraph 0004). 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner’s Statement of Reason for Indicating Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art Yuan et al. (US Pub No. 2017/0324550) discloses decrypting encrypted data and updating a key (Yuan, page 5, paragraphs 0051-0054), however, the prior art taken alone in combination does not teach or suggest “the data encryption / decryption storage device feeds back a decryption request to the second key control device according to the mark Tj of input ciphertext, and the second key control device feeds back the decryption request to the key control center; Step 2: the key control center receives the decryption request of the ciphertext marked as Tj, after the decryption request is authorized by the key control center, the key control center sends control information to the first key control device and the second key control device; Step 3: the first key control device sends control information to the first quantum key distribution device, the first key control device fetches the first quantum key marked as T ' from the key storage device based on the mark Ta of the ciphertext, and the first key control device uses the first quantum key marked as TA; as a decryption key for the decryption request; Step 4: the second key control device sends control information to the second quantum key distribution device; the first quantum key distribution device sends the generated third quantum key to the first key control device, and the second quantum key distribution device sends the generated fourth quantum key to the second key control device; Step 6: the first key control device performs encryption processing on the third quantum key and the decryption key to form a ciphertext, and the first key control device sends the ciphertext to the second key control device; Step 7: the second key control device performs decryption processing on the ciphertext according to the fourth quantum key same as the third quantum key to decrypt the decryption key, and the second key control device sends the decryption key to the data encryption / decryption storage device; Step 8: the data encryption / decryption storage device performs decryption processing on the input ciphertext marked as Tj according to the decryption key and outputs the decrypted data; Step 9: the data encryption / decryption storage device feeds back a decryption result to the key control center through the second key control device”, in combination with the remaining claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAQUEAL D WADE whose telephone number is (571)270-0357. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAQUEAL D WADE-WRIGHT/Primary Examiner, Art Unit 2437